—Judgment, Supreme Court, New York County (Laura A. Ward, J), rendered October 21, 2011, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of three years, and 2 to 4 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence disproved defendant’s justification defense beyond a reasonable doubt. There is no basis for disturbing the jury’s credibility determinations. The testimony of a disinterested eyewitness generally corroborated the victim’s account of the incident. Concur—Friedman, J.P., Richter, Feinman, Gische and Clark, JJ.